Holdeu, J.,
delivered the opinion of the court.
The evidence in the lower court, as disclosed by the record in this case, presented a question of fact as to whether or not the appellant was guilty of negligence, and this question of fact should have been submitted to the jury for their determination. Therefore the peremptory instruction granted to the appellee by the court below, instructing the jury to find for the plaintiff, was error.
The judgment of the lower court is reversed, and the cause remanded.

Reversed and remanded.